DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 10-17 are pending.
Claims 10-17 are rejected.
Claims 1-9 are canceled.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 24, 2021 was considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-13 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Remenar (US 2005/0027018 A1).
Remenar inherently discloses the claimed stable crystalline form A of 2-tert-butyl-4-methoxy-phenol, since Remenar disclose 2-tert-butyl-4-methoxy-phenol having crystalline form I, which has an XRD pattern having at least 3 of the claimed absorption peaks (see paragraphs 0057-0059 and Figure 1).  Remenar discloses the claimed method of preparing the claimed stable crystalline form A of 2-tert-butyl-4-methoxy-phenol , since Remenar discloses that the 2-tert-butyl-4-methoxy-phenol having crystalline form I was made by crystallization of pure 2-tert-butyl-4-methoxy-phenol from n-heptane and n-pentane, i.e., petroleum ether, which corresponds to the claimed method (1) disclosed in claim 13 (see paragraphs 0057-0058).  
Claims 10-13 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rajadhyaksha et al. (US 2009/0312582 A1).
Rajadhyaksha et al. inherently disclose the claimed stable crystalline form A of 2-tert-butyl-4-methoxy-phenol having the claimed XRD pattern, since Rajadhyaksha et al. disclose preparing a novel physical form of BHA by reacting TBHQ with a dialkyl .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Remenar (US 2005/0027018 A1) alone or in view Fiorentino et al. (CA 2884784).
Remenar inherently discloses the claimed stable crystalline form A of 2-tert-butyl-4-methoxy-phenol, since Remenar disclose 2-tert-butyl-4-methoxy-phenol having crystalline form I, which has an XRD pattern having at least 3 of the claimed absorption peaks (see paragraphs 0057-0059 and Figure 1).  Remenar discloses pharmaceutical compositions comprising the claimed stable crystalline form A of 2-tert-butyl-4-methoxy-phenol, since Remenar discloses a pharmaceutical composition comprising 2-tert-butyl-4-methoxy-phenol form I (see claims 1, 2 and 5).  Remenar discloses that the pharmaceutical composition may further comprise one or more pharmaceutically acceptable carriers, diluents, or excipients (see paragraph 0029).  Thus, one having ordinary skill in the art before the effective filing date of the claimed invention would 
Remenar differs from the instant claims 15-17 in that Remenar do not specifically disclose using the pharmaceutical composition comprising the claimed stable crystalline form A of 2-tert-butyl-4-methoxy-phenol in an anti-tumor drug as described in claim 15 with the dosage amounts as described in claims 16-17.   
Fiorentino et al. disclose pharmaceutical compositions having anti-tumor activity (see entire disclosure).   The pharmaceutical compositions may be formulated for parenteral administration with pharmaceutically acceptable excipients that include antioxidants such as BHA (see paragraph bridging pages 12 and 13).  The dosage levels of the compounds in the pharmaceutical composition may vary in order to reach the desired therapeutic response depending on the physiological and pathological conditions of the individual (see paragraph 2 on page 13).  The total daily dose may vary within the range of 0.001 to 1000 mg/kg/day (see paragraph 3 on page 13).  
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to utilize the BHA of Remenar in the pharmaceutical composition of Fiorentino et al., since Fiorentino et al. disclose that the pharmaceutical compositions of their invention may be formulated for parenteral administration with pharmaceutically acceptable excipients that include antioxidants such as BHA.   The ordinary skilled artisan  would have further found it obvious to utilize pharmaceutical composition of Fiorentino et al. containing the BHA of Remenar as an 
The ordinary skilled artisan would have further found it obvious to utilize the pharmaceutical composition of Remenar in view of Fiorentino et al. in dosages within the claimed ranges of 50-100 mg per person per day or 100-800 mg per person per day, since Fiorentino et al. disclose that the dosage levels of the compounds in the pharmaceutical compositions for treating cancer may vary in order to reach the desired therapeutic response depending on the physiological and pathological conditions of the individual and further it is known that the total daily dose may vary within the range of 0.001 to 1000 mg/kg/day.

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Rajadhyaksha et al. (US 2009/0312582 A1) as applied to claim 10 above, and further in view of Enlow et al. (US 2017/0260193 A1).
Rajadhyaksha et al. inherently disclose the claimed stable crystalline form A of 2-tert-butyl-4-methoxy-phenol having the claimed XRD pattern as described above (see paragraphs 0017-0026, the Examples and claims).  
Rajadhyaksha et al. differ from the instant claims 14-17 in that Rajadhyaksha et al.  do not specifically disclose a pharmaceutical composition comprising the claimed stable crystalline form A of 2-tert-butyl-4-methoxy-phenol as described in claims 14-17.   However, Rajadhyaksha et al. disclose that BHA is widely used as an antioxidant in the pharmaceutical industry (see paragraph 0005).

One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to utilize the BHA of Rajadhyaksha et al. in the pharmaceutical composition of Enlow et al., since Enlow et al. disclose that BHA  is an exemplary antioxidant useful as an additive in their pharmaceutical compositions.   There would have been a reasonable expectation of success, since Rajadhyaksha et al. disclose that BHA is widely used as an antioxidant in the pharmaceutical industry.  The skilled artisan would have further been motivated to utilize the BHA of Rajadhyaksha et al., since it contains more than 99% of the 3-isomer (2-tert-butyl-4-methoxyphenol), which is preferred for its antioxidant property (see paragraphs 0005 and 0012 of Rajadhyaksha et al.).  The ordinary skilled artisan would have further found it obvious to utilize the 2-tert-butyl-4-methoxyphenol in dosages within the claimed ranges of 50-100 mg per person per day or 100-800 mg per person per day, since Enlow et al. disclose that the pharmaceutical compositions used to treat diseases such as cancer and .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hasegawa et al. disclose 3-BHA which was purified by recrystallization from commercial BHA (see column 3, lines 66-68).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639. The examiner can normally be reached M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ROSALYND A KEYS/           Primary Examiner, Art Unit 1699